
	

113 S2307 IS: International Violence Against Women Act of 2014
U.S. Senate
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2307
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2014
			Mrs. Boxer (for herself, Mr. Menendez, Ms. Collins, Mr. Kirk, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prevent international violence against women, and for
		  other purposes.
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited
			 as the International Violence Against Women Act of 2014.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Findings.
					Sec. 3. Statement of policy.
					TITLE I—International prevention of violence against women and
				girls
					Subtitle A—Official designations and institutional
				changes
					Sec. 101. Office for Global Women’s Issues.
					Sec. 102. Senior Coordinator for Gender Equality and Women’s
				Empowerment.
					Sec. 103. Briefing.
					Subtitle B—Strategy, policy, and programs
					Sec. 111. United States Strategy to Prevent and Respond to
				Gender-Based Violence Globally.
					Sec. 112. Implementation of the United States Strategy to
				Prevent and Respond to Gender-Based Violence Globally.
					Sec. 113. Monitoring the United States Strategy to Prevent and
				Respond to Gender-Based Violence Globally.
				
			2.FindingsCongress makes the following
			 findings:
			(1)An estimated 1
			 out of every 3 women throughout the world will be beaten, coerced into
			 sex, or
			 otherwise abused in her lifetime.
			(2)Up to 70 percent
			 of women in some countries report having been victims of domestic violence
			 at
			 some stage in their lives.
			(3)Sexual violence
			 among adolescents and pre-adolescents is alarmingly high. In 2010, the
			 first
			 nationally representative survey of violence against children in Tanzania
			 found
			 that nearly 3 in 10 females and 1 in 7 males experienced sexual violence
			 prior
			 to the age of 18.
			(4)The International
			 Men and Gender Equality Survey dataset shows that adult male respondents
			 in 6
			 countries who had experienced violence as children were significantly more
			 likely to report perpetrating intimate partner violence themselves than
			 their
			 peers who did not experience violence as children.
			(5)Violence against
			 women and girls impedes progress in meeting many United States global
			 development goals, including efforts to stem maternal mortality and the
			 spread
			 of HIV/AIDS. Approximately 1 in 4 women are abused during pregnancy which
			 has
			 been linked to miscarriage, pre-term labor, low birth weight, fetal
			 distress,
			 and death.
			(6)Country studies
			 indicate that the risk of HIV among women who have experienced violence
			 may be
			 up to 3 times higher than among those who have not. Women who have
			 experienced
			 violence are also at higher risk for contracting HIV, and women living
			 with HIV
			 may be up to 3 times more likely to experience violence than other women.
			 Fear
			 of violence also prevents women from accessing HIV/AIDS information and
			 receiving treatment and counseling.
			(7)The President’s
			 Emergency Plan for AIDS Relief (PEPFAR) supports significant work in the
			 field
			 to mainstream gender-based violence into existing HIV programs. Addressing
			 gender norms and inequities is essential to reducing HIV risk and
			 increasing
			 access to HIV prevention, care and treatment services for women and men.
			(8)Increasing
			 women's access to economic opportunities and food security is crucial to
			 preventing and responding to domestic and sexual violence. Inclusive
			 finance
			 and micro-enterprise reduce levels of intimate partner violence and
			 provide
			 economic independence for survivors.
			(9)Prevalence of
			 sexual violence is higher among persons with disabilities, particularly
			 for
			 adolescents and intimate partners with disabilities, and for men and women
			 with
			 intellectual impairments living in institutions.
			(10)Displaced,
			 refugee, and stateless women and girls in humanitarian emergencies,
			 conflict
			 settings, and natural disasters face extreme violence and threats,
			 including—
				(A)being forced to
			 exchange sex for food and humanitarian supplies; and
				(B)being at
			 increased risk of rape, sexual exploitation, and abuse.
				(11)Rape and sexual
			 assault against women and girls are used to torture, intimidate, and
			 terrorize
			 women and their communities.
			(12)Early and forced
			 marriage of the girl child—
				(A)is a violation of
			 human rights as it denies girls the right to decide when and with whom to
			 marry;
				(B)is a harmful
			 practice that deprives girls of their dignity, bringing childhood and
			 adolescence to a premature and unnatural end;
				(C)can end girls’
			 education and can result in bonded labor or enslavement, commercial sexual
			 exploitation, and violence against the victims;
				(D)significantly
			 increases the risk of maternal death and morbidity, infant mortality and
			 morbidity, obstetric fistula, and sexually transmitted diseases, including
			 HIV/AIDS; and
				(E)is perpetuated by
			 poverty, a lack of educational or employment opportunities for girls,
			 parental
			 concerns to ensure sexual relations within marriage, the dowry system, and
			 the
			 perceived lack of value of girls.
				(13)World Bank data
			 shows that gender inequality directly corresponds to increased levels of
			 political and economic instability within States.
			(14)Domestic
			 violence is the most prevalent form of violence against women and prevents
			 women from playing more active roles in the social, economic, and
			 political
			 development of their communities. In humanitarian crises, this global
			 scourge
			 becomes acute, preventing women from helping to rebuild their countries.
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to take effective
			 action to prevent and respond to violence against women and girls around
			 the
			 world, as a matter of basic human rights as well as to promote gender
			 equality,
			 economic growth, and improved public health;
			(2)to systematically
			 integrate and coordinate efforts to prevent and respond to violence
			 against
			 women and girls internationally into United States foreign policy and
			 foreign
			 assistance programs, including peacebuilding efforts and humanitarian
			 relief
			 and recovery;
			(3)to support and
			 build local capacity in developing countries, including of governments at
			 all
			 levels and nongovernmental organizations, especially women-led
			 organizations,
			 to prevent and respond to violence against women and girls;
			(4)to consult,
			 cooperate, coordinate, and collaborate with a wide variety of
			 nongovernmental
			 partners with demonstrated experience in preventing and responding to
			 violence
			 against women and girls, including faith-based organizations and women-led
			 organizations;
			(5)to employ a
			 multisectoral approach to preventing and responding to violence against
			 women
			 and girls internationally, including activities in the economic,
			 education,
			 health, nutrition, legal, and judicial sectors;
			(6)to work at all
			 levels, from the individual to the family, community, local, national and
			 international levels, to prevent and respond to violence against women and
			 girls around the globe;
			(7)to enhance
			 training by United States personnel of professional foreign military and
			 police
			 forces and judicial officials to include specific and thorough instruction
			 on
			 preventing and responding to violence against women and girls around the
			 world;
			(8)to engage men and
			 boys as partners, as an essential element of making sustained reductions
			 in
			 violence against women and girls;
			(9)to include the
			 prevention of early and forced marriage as an important part of United
			 States
			 Government efforts to prevent violence against girls and promote gender
			 equality and global health;
			(10)to require that
			 all United States contractors and grantees establish appropriate policies
			 and
			 take effective measures to prevent violence against women and girls and
			 sexual
			 exploitation and abuse within their workforce;
			(11)to exert
			 sustained international leadership to prevent and respond to violence
			 against
			 women and girls, including in bilateral and multilateral fora;
			(12)to implement the
			 United States Strategy to Prevent and Respond to Gender-Based Violence
			 Globally; and
			(13)to implement the
			 United States National Action Plan on Women, Peace, and Security.
			IInternational
			 prevention of violence against women and girls
			AOfficial
			 designations and institutional changes
				101.Office of
			 Global Women’s Issues
					(a)EstablishmentThe
			 Secretary of State shall establish in the Office of the Secretary of the
			 Department of State an Office of Global Women's Issues (in this section
			 referred to as the Office). The Office shall be headed by an
			 Ambassador-at-Large for Global Women's Issues, who shall be appointed by
			 the
			 President, by and with the advice and consent of the Senate. The
			 Ambassador-at-Large shall report directly to the Secretary and shall have
			 the
			 rank and status of Ambassador-at-Large.
					(b)PurposeIn
			 addition to the duties described in subsection (c) and those duties
			 determined
			 by the Secretary of State, the Ambassador-at-Large shall coordinate
			 efforts of
			 the United States Government as directed by the Secretary regarding gender
			 integration and advancing the status of women and girls in United States
			 foreign policy.
					(c)Duties
						(1)In
			 generalThe Ambassador-at-Large—
							(A)shall direct
			 activities, policies, programs, and funding relating to gender equality
			 and the
			 advancement of women and girls internationally, including those intended
			 to
			 prevent and respond to violence against women and girls, for all bureaus
			 and
			 offices of the Department of State and in the international programs of
			 all
			 other Federal agencies;
							(B)shall actively
			 promote and advance the full integration of gender analysis into the
			 programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Department of State and in the international programs of other Federal
			 agencies;
							(C)shall direct, as
			 appropriate, United States Government resources to respond to needs for
			 gender
			 integration and empowerment of women in United States Government foreign
			 policies and international programs, including to prevent and respond to
			 violence against women and girls internationally;
							(D)may design,
			 support, and implement activities regarding empowerment of women
			 internationally, including for the prevention of and response to violence
			 against women and girls internationally;
							(E)shall conduct
			 regular consultation with civil society organizations working to prevent
			 and
			 respond to violence against women and girls internationally;
							(F)shall ensure that
			 programs, projects, and activities designed to prevent and respond to
			 violence
			 against women and girls internationally are subject to rigorous monitoring
			 and
			 evaluation, and that there is a uniform set of indicators and standards
			 for
			 such monitoring and evaluation that is used across all Federal agencies;
							(G)shall serve as
			 the principal advisor to the Secretary of State regarding gender equality,
			 women's empowerment, and violence against women and girls as a foreign
			 policy
			 matter; and
							(H)is authorized to
			 represent the United States in diplomatic and multilateral fora on matters
			 relevant to the status of women and girls, including violence against
			 women and
			 girls internationally.
							(2)Information
			 sharing and transparencyThe Office shall be the central
			 repository of data on all United States programs, projects, and activities
			 that
			 relate to prevention and response to violence against women and girls, and
			 shall produce a full accounting of United States Government spending on
			 such
			 programs, projects, and activities.
						102.Senior
			 Coordinator for Gender Equality and Women’s Empowerment
					(a)EstablishmentThere
			 is established in the United States Agency for International Development a
			 Senior Coordinator for Gender Equality and Women's Empowerment, who shall
			 report to the Administrator of the United States Agency for International
			 Development and who shall conduct the activities of the Administrator
			 under
			 this Act.
					(b)In
			 generalThe Senior Coordinator for Gender Equality and Women’s
			 Empowerment—
						(1)shall direct
			 activities, policies, programs, and funding of the United States Agency
			 for
			 International Development relating to gender equality and women’s
			 empowerment,
			 including those intended to prevent and respond to violence against women
			 and
			 girls;
						(2)shall actively
			 promote and advance the full integration of gender analysis into the
			 programs,
			 structures, processes, and capacities of all bureaus and offices of the
			 Agency
			 as dictated by the USAID Gender Equality and Female Empowerment Policy;
						(3)shall direct
			 Agency resources for gender equality and women’s empowerment, including to
			 prevent and respond to violence against women and girls internationally;
						(4)may design,
			 support, and implement activities led by the Agency regarding gender
			 equality
			 and women’s empowerment, including for the prevention and response of
			 violence
			 against women and girls internationally;
						(5)shall conduct
			 regular consultation with civil society organizations working to prevent
			 and
			 respond to violence against women and girls internationally;
						(6)shall serve as
			 the principal advisor to the Administrator regarding gender equality,
			 women's
			 empowerment, and violence against women and girls; and
						(7)shall track and
			 analyze monitoring and evaluation data and findings on international
			 prevention
			 and response programs of the Agency, consistent with Agency-wide
			 monitoring and
			 evaluation activities, and in order to assist in the preparation of the
			 comprehensive strategy developed under section 111.
						103.BriefingNot later than 180 days after the date of
			 the enactment of this Act, and annually thereafter, the
			 Ambassador-at-Large and
			 Senior Coordinator shall brief the appropriate congressional committees on
			 international violence against women and girls prevention and response
			 strategies, programming, and associated outcomes, and shall submit to the
			 appropriate congressional committees an assessment of human and financial
			 resources necessary to fulfill the purposes and duties of this Act.
				BStrategy, policy,
			 and programs
				111.United States
			 Strategy to Prevent and Respond to Gender-Based Violence Globally
					(a)Global strategy
			 requirementNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter for five years, the
			 Ambassador-at-Large, in consultation with the Senior Coordinator, shall
			 develop
			 or update a United States global strategy to prevent and respond to
			 violence
			 against women and girls. Such strategy shall be transmitted to the
			 appropriate
			 congressional committees and made publicly available on the Internet.
					(b)Initial
			 strategyFor the purposes of this section, the United
			 States Strategy to Prevent and Respond to Gender-Based Violence
			 Globally, issued in August 2012, shall be deemed to fulfill the initial
			 requirement of subsection (a).
					(c)Implementation
			 planNot later than 60 days after submission of the strategy
			 under subsection (a), the Ambassador-at-Large, in consultation with the
			 Senior
			 Coordinator, shall submit to the appropriate congressional committees an
			 implementation plan detailing how the strategy will be implemented in the
			 upcoming five fiscal years, including the budget resources requested, and
			 the
			 specific activities to be supported, by each Executive agency under the
			 strategy.
					(d)Collaboration
			 and coordinationIn developing the strategy under subsection (a),
			 the Ambassador-at-Large and Senior Coordinator shall consult with—
						(1)the heads of
			 relevant Federal agencies;
						(2)the Senior Policy
			 Operating Group on Trafficking in Persons; and
						(3)representatives
			 of civil society and multi-lateral organizations with demonstrated
			 experience
			 in addressing violence against women and girls or promoting gender
			 equality
			 internationally.
						(e)ContentThe
			 implementation plan required under subsection (c) shall—
						(1)identify eligible
			 low-income and lower-middle income countries with significant levels of
			 violence against women and girls, including within displaced communities,
			 that
			 have the governmental or nongovernmental organizational capacity to manage
			 and
			 implement gender-based violence prevention and response program activities
			 and
			 should, when possible, be geographically, ethnically, and culturally
			 diverse
			 from one another;
						(2)select 5 to 20 of
			 the eligible countries identified under paragraph (1) in which to develop
			 comprehensive and holistic individual country plans that incorporate at
			 least
			 two of the program activities listed in section 112(b);
						(3)assess and
			 describe the current or potential capacity of the government of each
			 eligible
			 country selected under paragraph (2) and civil society organizations in
			 each
			 such eligible country to address and respond to violence against women and
			 girls;
						(4)identify
			 coordination mechanisms with Federal agencies that—
							(A)have existing
			 programs relevant to the strategy;
							(B)will be involved
			 in new program activities; and
							(C)are engaged in
			 broader United States strategies around development;
							(5)describe the
			 monitoring and evaluation mechanisms established for each eligible
			 country, and
			 their intended use in assessing overall progress in prevention and
			 response;
						(6)project general
			 levels of resources needed to achieve the stated objectives in each
			 eligible
			 country, including an accounting of—
							(A)activities and
			 funding already expended by the Department of State, the United States
			 Agency
			 for International Development, other Federal agencies, other donor country
			 governments, and other multilateral institutions; and
							(B)leveraged private
			 sector resources;
							(7)integrate gender
			 analysis into the strategy for each country; and
						(8)include, as
			 appropriate, strategies designed to accommodate the needs of stateless,
			 disabled, internally displaced, refugee, or religious or ethnic minority
			 women
			 and girls.
						112.Implementation
			 of the United States Strategy to Prevent and Respond to Gender-Based
			 Violence
			 Globally
					(a)In
			 generalThe Secretary of State and the Administrator of the
			 United States Agency for International Development are authorized to
			 provide
			 assistance to prevent and respond to violence against women and girls
			 internationally.
					(b)Program
			 activities supportedAssistance provided to each country selected
			 under section 111(e)(2) should include at least two of the following
			 activities:
						(1)Development and
			 implementation of programs that work to change social norms and attitudes
			 so
			 that violence against women and girls is neither condoned nor tolerated.
						(2)Promotion of
			 accessible quality educational and literacy opportunities for women and
			 girls.
						(3)Promotion of
			 access to economic opportunities, including by increasing distribution,
			 credit,
			 property, and inheritance rights for women and girls.
						(4)Development and
			 enforcement of civil and criminal legal and judicial sanctions,
			 protections,
			 trainings, and capacity.
						(5)Enhancement of
			 the health sector capacity to detect, prevent, and respond to violence
			 against
			 women and girls.
						(c)Building local
			 capacityNot less than 10 percent of the amount of assistance
			 provided to an eligible country under this section should be provided to
			 community-based nongovernmental organizations, with priority given to
			 nongovernmental organizations led by women.
					113.Monitoring the
			 United States Strategy to Prevent and Respond to Gender-Based Violence
			 Globally
					(a)In
			 generalIn each strategy submitted under section 111(a), the
			 Ambassador-at-Large and Senior Coordinator shall include an analysis of
			 best
			 practices for preventing and addressing violence against women and girls
			 internationally, which shall include—
						(1)a description of
			 successful efforts by foreign governments, multilateral institutions,
			 nongovernmental organizations, educational organizations, and faith-based
			 organizations in preventing and responding to violence against women and
			 girls;
						(2)recommendations
			 related to best practices, effective strategies, and improvements to
			 enhance
			 the impact of prevention and response efforts; and
						(3)the impact of
			 activities funded by the strategy in preventing and reducing violence
			 against
			 women and girls internationally.
						(b)AmendmentsThe
			 Foreign Assistance Act of 1961 is amended—
						(1)in section 116(d)
			 (22 U.S.C. 2151n(d))—
							(A)in paragraph
			 (11)(C), by striking and at the end;
							(B)in paragraph
			 (12)(C)(ii), by striking the period at the end and inserting ;
			 and; and
							(C)by adding at the
			 end the following new paragraph:
								
									(13)wherever
				applicable, the nature and extent of violence against women and
				girls.
									;
				and
							(2)in section 502B
			 (22 U.S.C. 2304)—
							(A)by redesignating
			 the second subsection designated as subsection (i) as subsection (j);
			 and
							(B)by adding at the
			 end the following new subsection:
								
									(k)Inclusion of
				information relating to violence against women and girlsThe
				report required by subsection (b) shall include, wherever
			 applicable, the
				nature and extent of violence against women and
				girls.
									.
							(c)Monitoring and
			 evaluationIn coordination with relevant officials, and
			 consistent with the monitoring and evaluation policies of their respective
			 agencies, the Ambassador-at-Large and the Senior Coordinator shall develop
			 a
			 plan for monitoring and independent evaluation of programs, projects, and
			 activities carried out under this Act. The plan shall—
						(1)apply rigorous
			 monitoring and evaluation methodologies to focus on learning,
			 accountability,
			 and policymaking, choosing from among a wide variety of qualitative,
			 quantitative, summative, and formative methods common in the field of
			 social
			 scientific inquiry, including impact evaluations; and
						(2)be included in
			 the implementation plan required under section 111(c).
						(d)Research and
			 data collectionThe Secretary and the Administrator shall—
						(1)produce original
			 research or analysis of effective interventions to prevent or respond to
			 violence against women and girls internationally;
						(2)collect and
			 analyze new or existing data on the scope and extent of all forms of
			 violence
			 against women and girls internationally, including under-documented forms
			 of
			 violence and violence against marginalized groups;
						(3)conduct research
			 on effective interventions to respond to violence against women and girls
			 internationally, including efforts to scale up effective programming;
			 and
						(4)support systemic
			 data collection using internationally comparable indicators, norms, and
			 methodologies for measuring the scope, prevalence, and incidence of
			 violence
			 against women and girls internationally.
						
